Adams, P. J. (concurring):
Had the appellant answered the 26th question in the affirmative his answer would have been false and the revocation of. his tax' certificate would follow as a natural consequence. On the other hand, had his answer been in the negative he would not have been entitled to receive such a certificate. The question, therefore,- which presents itself is, whether by omitting to answer the question at all he shall -be permitted to secure to himself a privilege which he could not have secured had he made any answer to that inquiry.
It is perfectly obvious that at the time the certificate was applied for the .premises in which the appellant carried on his hotel did not, nor do they now, meet the requirements of section 31 of the Liquor Tax Law (Laws of 1896, chap. 112). This was something of which he must necessarily have been aware, and although there is no finding to that effect, the conclusion is irresistible that his omission to answer question 26 was not accidental, but was an intentional evasion, designed to -mislead the special deputy commissioner of excise. It was, therefore, a fraud upon that official, and however negligent he may have been in not discovering the omission, the appellant should not be permitted to profit by his fraudulent act. For this reason I favor an affirmance of the order appealed from.